Phelps, J.
The defendant, claiming to be acting by authority of the board of health of the town of East Lyme, took forcible possession of' an unoccupied dwelling house belonging to the plaintiffs and placed in it a family infected with small-pox, and while it was so occupied it took fire and was destroyed. On a trial to the jury, the defendant claimed, and requested the court to charge, that if they should find that the removal of the family so infected into the plaintiffs’ house was necessary to prevent the spread of ’ the disease, it would be justifiable, though done 'without the license or permission of the plaintiffs, and without authority from the board of health. The court did not comply with the defendant’s request, but instructed the jury that unless the defendant acted by authority of the board of health or of some committee, officer or agent authorized by the board, ’he could not without the plaintiffs’ permission take possession of their house.
We think the instruction given was clearly correct. The statute has made all reasonable and practicable provision to prevent the spreading of such diseases, consistent with the right of domicil and property. It would be indeed extraordinary and hardly to be endured if the principle claimed 'by the defendant should be sanctioned by this court. The arbitrary selection by a private individual of the dwelling of another citizen to be used for the purposes of a pest-house .might generally be as wisely exercised as possible, but it would be liable to the greatest abuse, and might in some instances be made to gratify personal prejudice and ill feeling. The building selected might not always be, as in the present case, unoccupied, and of comparatively little value, .and the danger from the principle contended for would be *163greater than that arising, under proper sanitary regulations, from the existence of the disease.
We do not advise a new trial.
In this opinion the other judges concurred.